Citation Nr: 0320506	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-180 26A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability.

2.  Entitlement to an increased rating for a left wrist 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

REMAND

On September 4, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations in conjunction with a review 
of the claims folder (please provide the 
examiner(s) with the claims file for 
review):  
?	An orthopedic examination to evaluate 
the veteran's service-connected left 
shoulder and left wrist disabilities.  
The examiner should review the claims 
file, examine the veteran, and 
undertake all clinical tests or 
studies deemed necessary to evaluate 
the degree of disability experienced 
by the veteran.  Appropriate range of 
motion studies should be conducted.  
The examiner should provide findings 
that take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45 (2001), including pain, 
incoordination, weakness, 
fatigability, abnormal movements, 
etc.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Any disability due 
to functional loss caused by pain, 
weakness, etc., should be equated to 
the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201, 5202, or 
5203, and 5214 or 5215, whichever 
best approximates the veteran's 
overall disability.  The examiner is 
requested to report all findings in 
detail, and to provide a rationale 
for all opinions rendered; 
?	An orthopedic examination to evaluate 
the veteran's claim of service 
connection for a back disability.  
The examiner should review the claims 
file and ascertain whether she 
currently suffers from osteoarthritis 
of the back, and if so, provide an 
opinion as to whether it is at least 
as likely as not that any such 
disability is attributable to 
injuries suffered in service.  It is 
imperative that the claims file be 
made available to and be reviewed by 
the examiner.  The examiner should 
provide diagnoses and etiologies of 
any disability found to affect the 
back, including an opinion as to 
whether the veteran's fibromyalgia is 
the cause of any identified back 
disability or worsening of disability 
affecting the back.  All findings 
should be reported in detail, and 
medical opinions should be explained 
in light of the evidence of record.  
If no disability is found, or no 
nexus to military service or service-
connected disability is found, this 
should be affirmatively stated; and

?	The veteran should be scheduled for a 
VA audiological examination to 
evaluate the veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus.  The 
examiner should review the claims 
file, examine the veteran, and 
undertake all clinical tests or 
studies deemed appropriate.  
Specifically, auditory testing 
necessary to apply 38 C.F.R. § 3.385 
must be conducted.  The examiner is 
requested to provide an opinion as to 
whether the veteran suffers from 
hearing impairment and/or tinnitus, 
and whether it is at least as likely 
as not that any such disabilities are 
related to noise exposure, injury, or 
disease sustained in service.  The 
examiner is requested to report all 
findings in detail, and to provide a 
rationale for all opinions rendered.  
If no disability is found or no nexus 
to military service is found, this 
should be affirmatively stated.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	R. Garvin 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





